IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-10167
                           Summary Calendar
                          __________________


JOHN MCCOY,

                                       Plaintiff-Appellant,

versus

ANN RICHARDS; GEORGE W. BUSH; JOHN DOE;
DAN MORALES, Attorney General; JAMES A. COLLINS;
WAYNE SCOTT, Director; S.O. WOODS;
RICHARD BELENGER, Warden; JAMES DUKE; CARL RAGSDALE,

                                       Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 1:95-CV-179
                        - - - - - - - - - -

                             May 8, 1996

Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

     John McCoy seeks review of three orders of the district

court.   First, he appeals the denial of his motion for

appointment of counsel.    We have reviewed the record and McCoy's

brief and AFFIRM the district court's denial of the motion

essentially for the reasons stated by the district court.      McCoy

v. Richards, No. 1:95-CV-179-C (N.D. Tex., Jan. 19, 1996).

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-10167
                                -2-


     Second, McCoy appeals the denial of his motion for

preliminary injunction.   McCoy has not shown irreparable injury

warranting a preliminary injuction, and the district court did

not abuse its discretion in denying his motion.     See Black Fire

Fighters Ass'n v. City of Dallas, 905 F.2d 63, 65 (5th Cir.

1990).   The denial of the motion is AFFIRMED.

     Third, McCoy seeks to appeal the denial of his motion to

protect exhibits.   The order denying this motion is not

appealable.   See 28 U.S.C. §§ 1291 and 1292(a); Lakedreams v.

Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991).     The appeal of the

denial of this motion is DISMISSED.